DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-11 and 15-19 in the reply filed on 05 August 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the holding device arranged on the shell segment in such a manner that a first axial distance between the axis of symmetry and the upper holding end is greater than a second axial distance between the axis of symmetry and the lower holding end of Claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 4 recites the limitation "the horizontal bearing" on Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-11, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication # 2018/0313106 to Chase.
Regarding claim 1, Chase teaches in Figure 1, a wind-power-installation tower (Paragraph 0040) segment (104, 106 or 108) [annular tower sections (Pagraph 0043)] for a wind-power-installation tower (100) (Paragraph 0043), comprising: a shell segment [one of the segments], having: a segment height, a segment ring direction, and a segment thickness, and an upper horizontal abutment side (110) [first end (Paragraph 0043)] and a lower horizontal abutment side (112) [second end (Paragraph 0043)], a holding device (102) [internal support structure (Paragraph 0043)] for arranging requisites [cables (Paragraph 0051)] inside a wind-power-installation tower segment (104, 106 or 108), having: a main section (300, Fig 3) [third side (Paragraph 0052)], and at least one projecting section (200, Fig 3) [first structure wall (Paragraph 0048)], wherein the main section (300) and the at least one projecting section (200) are arranged adjacently to each other in the segment ring direction, and wherein the main section (300) and the at least one projecting section (200) enclose a holding-device angle [angle created between the main section and the projecting section] (216) [internal cavity (Paragraph 0048)], and a coupling device (124) [platform (Paragraph 0044)] arranged in a coupling section [annular connection flange (Paragraph 0044)] of the shell segment, adjoining the upper horizontal abutment side (110), wherein the holding device (102) is coupled to the shell segment by the coupling device (124).
Regarding claim 2, Chase teaches in Figure 1, a horizontal bearing [another of the platforms (Paragraph 0044)] arranged in a bearing section [annular connection flange (Paragraph 0044)] and adjoining the lower horizontal abutment side (112) of the shell segment, wherein the holding device (102) is supported by the horizontal bearing (123), and wherein the horizontal bearing (124) is configured to act as a fixed bearing for bearing forces orthogonal to the segment height.
Regarding claim 3, Chase teaches in Figure 1, the coupling device (124) is arranged and configured to couple the holding device (102) to the shell segment (104, 106 or 108) (Paragraph 0053) in such a manner that a direction of main extent of the holding device (102) is oriented substantially vertically, and the coupling device (124) is arranged on the holding device (102) and configured to act as a fixed bearing for forces acting in a direction of the segment height and the direction of the main extent of the holding device (102).
Regarding claim 5, Chase teaches in Figures 2 and 3, a ladder (206) (Paragraph 0048) arranged on the main section (300).
Regarding claim 6, Chase teaches in Figure 3, the at least one projecting section (200) comprises a first projecting section (200) and a second projecting section (202) [second wall structure (Paragraph 0048)], wherein the first projecting section (200) is arranged on a first side of the main section (300), and the second projecting section (202) is arranged on a second side of the main section (300) that is opposite the first side.
Regarding claim 8, Chase teaches in Figure 3, the holding-device angle (216) is less than 170 degrees of arc [it appears to be an equilateral triangle, thus is about 60 degrees].
Regarding claim 9, Chase teaches in Figure 1 [annotated below], the shell segment [one of the segments] has an axis of symmetry (A), the holding device (102) extends from an upper holding end (B) to a lower holding end (C), and the holding device (102) is arranged on the shell segment (106) in such a manner that a first axial distance (D1) between the axis of symmetry (A) and the upper holding end (B) is greater than a second axial distance (D2) between the axis of symmetry (A) and the lower holding end (C).

    PNG
    media_image1.png
    792
    479
    media_image1.png
    Greyscale

Regarding claims 10 and 11, these claims are for a wind-power-installation tower but depend from Claim 1 that is for a wind-power-installation tower segment. Due to the dependency, the Patentability lies within the subcombination, not the combination. However, should Claim 1 be found allowable, these claims would also be allowable.
Regarding claims 15 and 16, these claims are for a method but depend from Claim 1 that is for a product. Due to the dependency, the Patentability lies within the product, not the method. However, should Claim 1 be found allowable, these claims would also be allowable.
Regarding claim 17, this claim is for a method but depends from Claim 1 that is for a product. Due to the dependency, the Patentability lies within the product, not the method. However, should Claim 1 be found allowable, this claim would also be allowable.
Regarding claim 19, Chase teaches in Figure 3, the holding-device angle (216) is less than 145 degrees [it appears to be an equilateral triangle, thus is about 60 degrees].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2018/0313106 to Chase in view of US Patent # 8,776,967 to Ollgaard.
Regarding claim 4, Chase teaches a wind-power-installation segment but does not teach a vibration damper. However, Ollgaard teaches in Figure 1, a vibration damper (1) [suspension arrangement (Column 5, Line 14)], wherein the vibration damper (1) is arranged and configured to damp vibrations in direction of main extent of a holding device (17), wherein a horizontal bearing comprises the vibration damper (1), and wherein the vibration damper (1) comprises one or more plates (12, 13 and 14) (Column 5, Lines 21-22) bearing against the holding device (17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a vibration damper between the holding device and the tower in order to dampen oscillations in the turbine tower (Column 1, Lines 7-8).
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2018/0313106 to Chase.
Regarding claim 7, Chase teaches in Figure 3, at least one cable [unlabeled] (Paragraph 0051) arranged on the at least one projecting section (200) but does not teach it is spaced less than 1.5 meters from the main section (300). However, it would have been an obvious matter of design choice to have the cable less than 1.5 meters from the main section since the Applicant has not disclosed that such a distance solves any stated problem or is of any particular purpose and it appears that the spacing set forth by Chase would perform equally well
Regarding claim 18, Chase teaches in Figure 3, the holding-device angle (216) is about 60 degrees [it appears to be an equilateral triangle], not between 145 and 170 degrees. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges for the holding-device angle limitation disclosed by the Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635